ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Shneez Veritas LLC                           )      ASBCA Nos. 59844, 59845, 59846
                                             )                 59847, 59848, 59849
                                             )                 59850
                                             )
Under Contract No. W91B4N-11-D-7016          )

APPEARANCES FOR THE APPELLANT:                      Antonio R. Franco, Esq.
                                                    Alexander 0. Levine, Esq.
                                                     PilieroMazza PLLC
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Kyle E. Chadwick, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 14 April 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59844, 59845, 59846, 59847,
59848, 59849, 59850, Appeals of Shneez Veritas LLC, rendered in conformance with the
Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals